Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 Cahill Gordon & Reindel LLP 80 Pine Street New York, NY 10005-0000 June 15, 2009 Re: Registration Statement on From S-8 registering 450,000 Ordinary Shares of XL Capital Ltd (the Registration Statement) Ladies and Gentlemen: CT Corporation System, located at 111 Eighth Avenue, New York, New York 10011, hereby accepts its appointment as agent for service of process for XL Capital Ltd, in con nection with the Registration Statement. Any process received by us will be forwarded to: XL House One Bermudiana Road Hamilton HM 11 Bermuda Attn: Kirstin R. Gould, Esq. tel. (441) 292-8515 Any process received by us will be forwarded to: Cahill Gordon & Reindel LLP 80 Pine Street New York, NY 10005-1702 Attn: John J. Schuster, Esq. (212) 701-3000 We acknowledge that we have previously been appointed as agent with respect to other registrations statements of XL Capital Ltd and that the fee for the first year shall be of this appointment will be $201.84 and that you will be invoiced annually at our then-current renewal rate so long as such invoices continue to be paid, or until we are advised in writing to discontinue our representation. Our continued representation is contingent upon our receipt of timely payment of our charges for services. Very truly yours, /s/ Ronnie Spruill Title: Jr. Team Manager -2-
